DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is in response to the reply filed on December 3, 2021. 
Receipt and entry of the amended abstract and the amended claims filed on December 3, 2021 are acknowledged.
Response to Arguments
Applicant's arguments and remarks filed on December 3, 2021 have been fully considered. In particular, in response to applicant’s remarks that the comments in paragraphs/sections 2 and 3 relating to the election/restriction on page 4 of the previous Office action appear to be in error and not relevant to the present application, the examiner agrees.   
The examiner hereby furthermore notes that several non-relevant and/or duplicate paragraphs/sections ended up being included, probably via an inadvertent cut-and-paste operation, into the previous Office action. These non-relevant and/or duplicate paragraphs/sections in the previous Office action are as follows: section 3 relating to Priority on page 2 of the previous Office action (non-relevant); section 1 relating to the Notice of Pre-AIA  or AIA  Status on page 4 of the previous Office action (duplicate); sections 2 and 3 relating to Election/Restriction on page 4 of the previous Office action (non-relevant); section 4 relating to Priority on page 4 of the previous Office action (non-relevant); section 5 relating to Drawings on page 4 of the previous 
In order to clarify the record due to the above, all relevant sections of the previous Office action are acknowledged or restated in the instant Office action, as appropriate. 
Election/Restriction
As previously noted in section 2 of page 2 of the previous Office action, the examiner has, upon reconsideration in view of the entire file wrapper history of the instant application, withdrawn the election/restriction requirement mailed on June 11, 2020. 
Priority
As previously noted, receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
As previously noted, the replacement drawings were received on August 2, 2021. These drawings are acceptable.  
Specification
The amended abstract filed on December 3, 2021 is acceptable. 
It is hereby restated (as in section 9 on page 6 of the previous Office action) that the substitute specification filed on August 2, 2021 is not being entered because the proposed clean copies of the substitute specification are not accompanied by either the 
In other words, the substitute specification filed on August 2, 2021 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: 
the statement as to a lack of new matter under 37 CFR 1.125(b) is missing--, and,
a marked-up copy of the substitute specification has not been supplied (in addition to the clean copy).

A new substitute specification containing the same proposed changes should be submitted in response to this Office action.
Upon reconsideration, the examiner considers that title of the invention is also not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Heat Exchanger Made of Plastic Material and Vehicle Including this Heat Exchanger” or similar, as appropriate. Please remove “comprising” from the title.
Claim Objections
Upon careful reconsideration and in view of the additional amendments made to the claims, claims 1 through 20 are objected to because of the following informalities:  “a fluid circulation” [claim 1, line 4] should be replaced with “fluid circulation” to improve idiomatic and grammatical correctness; “allow for” [claim 1, line 7] should be replaced with “allowing for” for improved readability and grammatical correctness; “a heat exchange” [claim 2, line 6] should be replaced with “heat exchange” to improve idiomatic and grammatical correctness; “than a thickness of two adjacent plates” [claim 6, line 2] should be replaced with “than the thickness of two adjacent plates” for improved readability and clarity since two adjacent plates inherently have a given thickness; and, “a thickness of the two adjacent plates” [claim 16, line 2] should be 
NOTE: Applicant is advised to please use double brackets (i.e., “[[ ]]”) and NOT strikethrough when proposing the deletion of words having five or fewer characters (i.e., words such as “a” and “the”) in the reply to this Office action to ensure readability and proper scanning.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not show nor reasonable suggest the particulars of the stacked plate heat exchanger as recited in base claim 1 of the instant application and in all claims depending therefrom.
Claims 1 through 20 are objected to but would be allowable if rewritten or amended to overcome objections to the claims as set forth in this Office action.
Conclusion
The additional prior and other related art made of record and not relied upon is considered pertinent to applicant's disclosure. 
This application is in condition for allowance except for the following formal matters: the objections to the specification, to the title, and to the claims as cited above in the instant Office action.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LJILJANA V CIRIC whose telephone number is (571)272-4909.  The examiner can normally be reached on Monday-Saturday, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/Ljiljana V. Ciric/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
LJILJANA (Lil) V. CIRIC
Primary Examiner
Art Unit 3763